Title: From George Washington to Brigadier General James Clinton, 9 February 1777
From: Washington, George
To: Clinton, James



Sir
Head Qrs Morristown February 9th 1777.

General Schuyler having requested me in the most pressing manner, to send him a General Officer to assist in the command in the Northern department, you will, as soon as possible, after the receipt of this, repair to Albany and take his commands. As the situation of our Affairs in that Quarter, may demand your immediate aid, I should hope you will not delay going a moment longer than you can help. General McDougal will take the direction of matters in the Highlands when you are gone. I am Sir Yr Most Obedt Servt

Go: Washington

